DETAILED ACTION
This office action is in response to communication filed on 1 September 2021.

Claims 10 – 20 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, claims 10 – 20, in the reply filed on 1 September is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends from claim 16, which includes a prediction error for two types of data models.  Claim 17 then claims the step of “determining a prediction error” and that appears to be the same prediction error generated in the previous claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite receiving task data, generating task data using Gaussian and clustering data models, and generating completion predictions for tasks using the models based on prediction errors of the models. Dependent claims further narrow the abstract idea by describing how calls for data are accomplished, that task data is historical, and comparing the models for their data.  This all amounts to mental 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2018/0150783 (hereinafter, Xu) in view of U.S. P.G. Pub. 2009/0193039 (hereinafter, Bradley).

Regarding claim 10, Xu teaches a non-transitory computer readable medium storing instructions executable by a processing resource to cause the processing resource to: receive task data about a task (¶ 19, “Task database system 105 provides task management services to a variety of clients, which may be periodically or constantly accessed and updated by the clients for managing their task data or other project management data. The task management services may be provided by a variety of service providers or vendors, such as, for example Salesforce.com, SAP AG, Oracle, and Microsoft.”) (¶ 23, “Data store 130 stores or caches task data of a variety of tasks, which may be periodically updated from the corresponding data source(s) or data provider(s), in this example task database system 105. Alternatively, forecast engine 120 may dynamically access, task database system 105 to query and retrieve the task data.”).  Xu does not explicitly teach Gaussian and clustering data models, but does teach that an assortment of different models are used to compare their ability to predict task completion at a certain time (¶ 17, “The set of predictive models include one or more of a conversion-based probability model, a task score aggregation model, a time series model, a neural network model, and a hybrid mode.”) (¶ 26, “forecast engine 120 is configured to maintain a set of difference machine-learning predictive models, such as a library of models. Each predictive model is configured to predict or determine a probability of a task or tasks to be completed within a predetermined time period (e.g., a current quarter). Different ones of the predictive models may have a difference accuracy under different circumstances such as difference types or categories of tasks. The prior predictions of the models are periodically evaluated. For each of the predictive models, an accuracy score is calculated based on the prior predictions in view of the actual task completion rates of past several time periods (e.g., last quarter, last year). In addition, a volatility score of the predictions between two consecutive time periods is also calculated for each predictive model. The volatility score represents the consistency or trend of the predictions. When a subsequent request is received to determine a completion rate of a current time period, one of the predictive models is selected based on their respective accuracy score and/or volatility score. The selected predictive model is then utilized to predict the completion rate of a task or tasks for the current time period.”).  However, in the analogous art of data prediction modeling, Bradley teaches to generate, using the task data about the task: a Gaussian data model for the task; and a clustering data model for the task (¶ 678, “The Build Predictive Model task is used to construct a predictive model by applying a statistical/machine learning algorithm to a given dataset.”) (¶ 703, “The Build Cluster Model task is similar to the Build Predictive Model except that it requires that the statistical algorithm used to model the data be a clustering algorithm (e.g. MICROSOFT_CLUSTERING). Also, the dataset used for modeling is not required to have a predictable or output column.”) (Examiner note: Applicant defines “Gaussian” models as those with continuous data – both Xu and Bradley teach continuous time series data). 
Xu further teaches:
generate a completion prediction for the task using the Gaussian data model for the task or the clustering data model for the task (¶ 24, “Forecast engine 120 calculates a task completion rate of one or more tasks associated with each of the attributes based on the task data of the past time periods. A task completion rate refers to a percentage of the tasks that have been or will be performed and completed during a specific time period. Note that a task can be performed but not completed.”) (¶ 27, “a predictive model having the best accuracy score and/or lowest the volatility score is selected to predict the task completion rate of the current time period.”) (See at least Figs. 3 and 6).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the Gaussian and clustering data model types of Bradley with the task completion prediction with various models of Xu.  This combination would have yielded a predictable result because Bradley merely adds the type of prediction modeling, and it would not change the functionality of Xu to specify that the many types of models that perform task completion prediction are the types from Bradley.

Regarding claim 11, Xu and Bradley teach the medium of claim 10.  Xu teaches comprising instructions to generate a completion prediction using the Gaussian data model or the clustering data model based on a prediction error of the Gaussian data model and a prediction error of the clustering data model (¶ 27, “a predictive model having the best accuracy score and/or lowest the volatility score is selected to predict the task completion rate of the current time period. In a particular embodiment, an accuracy score is calculated based on a mean absolute percentage error (MAPE) score. The MAPE score is calculated based on an average of the differences between the predicted completion rate and the actual completion rate over a number of time periods in the past. A lower MAPE score represents a better or higher accuracy score. In one embodiment, the set of predictive models are maintained as a library of predictive models, where each predictive model may be embedded in an executable code image (e.g., a function or subroutine) can be invoked via an application programming interface (API). The predictive models are created or learned by a machine-learning engine based on the history data of the predictions. The predictive models may be implemented as a set of predictive functions such as executable or binary code images, which may be stored or installed in a persistent storage device, loaded into a memory and executed by a processor, and invoked by forecast engine 120 to perform a specific prediction.”).

Regarding claim 12, Xu and Bradley teach the medium of claim 11.  Xu teaches comprising instructions to determine the prediction error of the Gaussian data model by: generating an initial completion prediction using the Gaussian data model based on historical task data about the task; and comparing the initial completion prediction using the Gaussian data model prediction to an actual task completion time of the task  (¶ 37, “The task score aggregation model 312 is configured to examine each task individually and predict the probability of completion of the task. This model or method leverages machine learning to examine all relevant fields, attributes, metadata, and historical change patterns of a task, and predicts how likely a task is to close by a certain date.”) (¶ 55, “Referring to FIG. 5, in order to quantify the model performance, in one embodiment, we select historical quarters as test quarters, and for each of the test quarters, we take the four quarters preceding it as training quarters. For each day in the test quarter, we compute the projection and compare it with the end-of-quarter task value for that quarter.”).  Bradley teaches that the prediction models can be Gaussian (¶ 678, “The Build Predictive Model task is used to construct a predictive model by applying a statistical/machine learning algorithm to a given dataset.”) (Examiner note: Applicant defines “Gaussian” models as those with continuous data – both Xu and Bradley teach continuous time series data).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the Gaussian and clustering data model types of Bradley with the task completion prediction with various models of Xu.  This combination would have yielded a predictable result because Bradley merely adds the type of prediction modeling, and it would not change the functionality of Xu to specify that the many types of models that perform task completion prediction are the types from Bradley.

Regarding claim 13, Xu and Bradley teach the medium of claim 11.  Xu teaches comprising instructions to determine the prediction error of the clustering data model by: generating an initial completion prediction using the clustering data model based on historical task data about the task; and comparing the initial completion prediction using the clustering data model to an actual task completion time of the task (¶ 37, “The task score aggregation model 312 is configured to examine each task individually and predict the probability of completion of the task. This model or method leverages machine learning to examine all relevant fields, attributes, metadata, and historical change patterns of a task, and predicts how likely a task is to close by a certain date.”) (¶ 55, “Referring to FIG. 5, in order to quantify the model performance, in one embodiment, we select historical quarters as test quarters, and for each of the test quarters, we take the four quarters preceding it as training quarters. For each day in the test quarter, we compute the projection and compare it with the end-of-quarter task value for that quarter.”).   Bradley teaches that the prediction models can be cluster data models (¶ 703, “The Build Cluster Model task is similar to the Build Predictive Model except that it requires that the statistical algorithm used to model the data be a clustering algorithm (e.g. MICROSOFT_CLUSTERING). Also, the dataset used for modeling is not required to have a predictable or output column.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the Gaussian and clustering data model types of Bradley with the task completion prediction with various models of Xu.  This combination would have yielded a predictable result because Bradley merely adds the type of prediction modeling, and it would not change the functionality of Xu to specify that the many types of models that perform task completion prediction are the types from Bradley.

Regarding claim 14, Xu and Bradley teach the medium of claim 11.  Xu teaches wherein the instructions to generate the completion prediction for the task include instructions to generate the completion prediction using the Gaussian data model based on the prediction error of the Gaussian data model being less than the prediction error of the clustering data model (¶ 27, “a predictive model having the best accuracy score and/or lowest the volatility score is selected to predict the task completion rate of the current time period. In a particular embodiment, an accuracy score is calculated based on a mean absolute percentage error (MAPE) score. The MAPE score is calculated based on an average of the differences between the predicted completion rate and the actual completion rate over a number of time periods in the past. A lower MAPE score represents a better or higher accuracy score.”).  Bradley teaches that the prediction models can be Gaussian or clustering (¶ 678, “The Build Predictive Model task is used to construct a predictive model by applying a statistical/machine learning algorithm to a given dataset.”) (¶ 703, “The Build Cluster Model task is similar to the Build Predictive Model except that it requires that the statistical algorithm used to model the data be a clustering algorithm (e.g. MICROSOFT_CLUSTERING). Also, the dataset used for modeling is not required to have a predictable or output column.”) (Examiner note: Applicant defines “Gaussian” models as those with continuous data – both Xu and Bradley teach continuous time series data).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the Gaussian and clustering data model types of Bradley with the task completion prediction with various models of Xu.  This combination would have yielded a predictable result because Bradley merely adds the type of prediction modeling, and it would not change the functionality of Xu to specify that the many types of models that perform task completion prediction are the types from Bradley.

Regarding claim 15, Xu and Bradley teach the medium of claim 11.  Xu teaches wherein the instructions to generate the completion prediction for the task include instructions to generate the completion prediction using the clustering data model based on the prediction error of the clustering data model being less than the prediction error of the Gaussian data model (¶ 27, “a predictive model having the best accuracy score and/or lowest the volatility score is selected to predict the task completion rate of the current time period. In a particular embodiment, an accuracy score is calculated based on a mean absolute percentage error (MAPE) score. The MAPE score is calculated based on an average of the differences between the predicted completion rate and the actual completion rate over a number of time periods in the past. A lower MAPE score represents a better or higher accuracy score.”).  Bradley teaches that the prediction models can be Gaussian or clustering (¶ 678, “The Build Predictive Model task is used to construct a predictive model by applying a statistical/machine learning algorithm to a given dataset.”) (¶ 703, “The Build Cluster Model task is similar to the Build Predictive Model except that it requires that the statistical algorithm used to model the data be a clustering algorithm (e.g. MICROSOFT_CLUSTERING). Also, the dataset used for modeling is not required to have a predictable or output column.”) (Examiner note: Applicant defines “Gaussian” models as those with continuous data – both Xu and Bradley teach continuous time series data).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the Gaussian and clustering data model types of Bradley with the task completion prediction with various models of Xu.  This combination would have yielded a predictable result because Bradley merely adds the type of prediction modeling, and it would not change the functionality of Xu to specify that the many types of models that perform task completion prediction are the types from Bradley.

Regarding claim 16, the claim recites substantially similar limitations to claims 10 and 11.  Therefore, claim 16 is similarly rejected for the reasons set forth above with respect to claims 10 and 11.

Regarding claim 17, the claim recites substantially similar limitations to claims 12 – 15.  Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claims 12 – 15.

Regarding claim 18, Xu and Bradley teach the method of claim 16.  Bradley teaches wherein generating the clustering data model for the task includes: determining a cluster size for the task; and classifying the task into the cluster size for the task (¶ 704, “Cluster models are typically applied to datasets to determine "natural" or data-driven groupings in the dataset, facilitating a high-level understanding of the source data.”) (¶ 714, “The Get Cluster Labels task is used to apply a given cluster model to a dataset to assign each case in the dataset to the cluster in which it most likely belongs. This task allows the analyst to automate the process of assigning new cases to clusters.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the Gaussian and clustering data model types of Bradley with the task completion prediction with various models of Xu.  This combination would have yielded a predictable result because Bradley merely adds the type of prediction modeling, and it would not change the functionality of Xu to specify that the many types of models that perform task completion prediction are the types from Bradley.

Regarding claim 19, Xu and Bradley teach the method of claim 16.  Xu teaches wherein the method includes: periodically calling, by the computing device, to an external system at a predetermined interval for the task data about the task; and receiving, by the computing device, the task data in response to the periodic call (¶ 28, “Data server 104B further includes data collector 135 configured to periodically or constantly collect or update task data from data sources 105. Data analytics server 104A communicates with data server 104B using a variety of communication protocols to access task data stored in data store 130.”).

Regarding claim 20, Xu and Bradley teach the method of claim 16.  Xu teaches wherein the method includes calling, by the computing device, to an external system for historical task data about the task (¶ 28, “Data server 104B further includes data collector 135 configured to periodically or constantly collect or update task data from data sources 105. Data analytics server 104A communicates with data server 104B using a variety of communication protocols to access task data stored in data store 130.”) (¶ 37, “This model or method leverages machine learning to examine all relevant fields, attributes, metadata, and historical change patterns of a task, and predicts how likely a task is to close by a certain date.”) (¶ 40, “The model is trained based on a set of known tasks that have been completed or not completed in the past like two years to assign a task score to each task. A task score is an indication of how likely the task is to be completed given the history and properties (fields, attributes, metadata) of the task.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/           Primary Examiner, Art Unit 3623